DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 27-32 and 34-57 are pending.
Claims 1-26 and 33 are cancelled.

Examiner’s Statement of Reason for Allowance
Claims 27-32 and 34-57 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Smith et al. (USPGPUB 2013/0289927) discloses a method includes collecting a sequence of measurements related to a controllable environmental parameter in a monitored space over time, deriving a master curve based on the sequence of collected measurements to characterize normal periodic variations in the controllable environmental parameter over time, collecting one or more subsequent measurements that represent the controllable environmental parameter of the monitored space, Westcott et al. (USPGPUB 2014/0180953) discloses a system for distributing perishable goods includes a remote central control station, a plurality of local control units, and a plurality of mobile storage containers.  By wirelessly transmitting information between the remote central control system and local control units, controlled conditions within the associated mobile storage containers can be optimized to preserve the perishable goods within the containers during lengthy transport trips, and Breed 
2Case Ref. No. E2334.252(T).USW Claim 27,Response to final Office Action of September 15, 2020 Patent Application No. 15/555,249 analyze the refrigeration system parameter data to estimate a condition of the reefer container, including determining whether an alarm has been issued, or whether the estimated reefer container condition indicates that the refrigeration system requires maintenance or further testing, wherein the condition of the reefer container comprises a physical pre-trip inspection determination, and transmit the physical pre-trip inspection determination to a reefer container resource unit, to allocate the reefer container based on the reefer conditioner condition, wherein the physical pre-trip inspection determination is negative when the remote server computer determines that a physical pre-trip inspection must be performed and the physical pre-trip inspection determination is positive when the remote server computer determines that a physical pre-trip inspection can be skipped.

Claim 32, analyzing the refrigeration system parameter data to estimate a reefer container condition, including making a physical pre-trip inspection determination to determine whether a physical pre-trip inspection can be skipped and further including determining whether an alarm has been issued, or whether the estimated reefer container condition of the refrigeration system indicates that the refrigeration system requires maintenance or further testing, wherein the condition of the reefer container comprises the physical pre-trip inspection determination, and  transmitting the physical pre-trip inspection determination to a reefer container resource unit, and the method further comprising receiving the reefer container condition including the physical pre-trip inspection determination at the reefer container resource control unit to automatically allocate the reefer container based on the reefer container condition.
Claim 56, obtaining refrigeration system parameter data acquired during operation of the refrigeration system from at least one reefer container via a server 
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119